Citation Nr: 0922967	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disability to include chronic obstructive pulmonary disease 
(COPD) and emphysema, to also include as secondary to 
service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision, dated in April 2005, of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that a September 1982 rating decision denied 
the Veteran's claim to establish service connection for COPD 
and emphysema as being secondary to service-connected 
sinusitis.  The Veteran filed a timely notice of disagreement 
and perfected his appeal to the Board.  Thereafter, a Board 
decision, dated February 11, 1985, denied the Veteran's claim 
of entitlement to service connection for COPD and emphysema 
and/or bronchitis, to include as secondary to service-
connected chronic sinusitis.  When a determination by the RO 
is affirmed by the Board, the RO's determination is subsumed 
by the final appellate determination.  38 C.F.R.  
§ 20.1104 (2008).  VA law provides that Board decisions are 
final from the stamped mailing date on the face of the 
decision, unless reconsideration is ordered, the decision is 
revised because of clear and unmistakable error (CUE), or a 
timely notice of appeal (NOA) is received by the Court.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  The 
record does not reflect that a timely NOA was received or 
that motion to revise based on CUE has been received 
regarding the February 1985 Board decision.  As such, the 
February 1985 Board decision is final.  Id.  The Board has 
characterized the issue accordingly.


FINDING OF FACT

A document of record indicates that the appellant died in 
March 2009.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008). 


ORDER

The appeal is dismissed.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


